MILLER, Judge,
dissenting.
I dissent. I believe the modification of the contract was implied by the conduct of the parties. The trial court's decision that the "flat fee" contract based on a "per yard" of dirt moved was modified by the owner's conduct of moving the stakes to encompass approximately twice the area originally contemplated was supported by substantial evidence. Questions regarding the modification of a contract are ones of fact, and are to be determined by the trier thereof upon the evidence in each case. Skweres v. Diamond Craft Co. (1987) Ind.App., 512 N.E.2d 217. On appeal, we neither weigh the evidence nor judge the credibility of the witnesses. Id. Therefore, we should affirm the trial court.
I agree with the majority that our case of Connersville Country Club v. Bunzendahl, Inc. (1966), 140 Ind.App. 215, 222 N.E.2d 417, governs our analysis of wheth*406er the modification of the contract was implied by the conduct of the parties. In Bunzendahl, the contractor agreed to build a O-hole addition to a golf course according to specifications agreed upon and staked out. The contract contained a maximum price provision. The owner's architect-engineer made substantial changes in the layout and construction from that originally contemplated. We held that because the changes were of a nature which was unforeseen and unanticipated by the contractor and the magnitude of the deviations did not normally arise in such contracts, the parties had modified the contract to such an extent that it was equitable that the maximum price provision be also modified. In reaching this conclusion, we noted:
It appears that the [contractor] used these sketches and stakes upon which to base his estimates of labor, machinery and time necessary to complete the contract. It is common knowledge that such procedure is common in the building and construction industry. Surely, one could not enter into a contract which set a maximum price unless he was confident he could perform the terms of the contract and make at least a small profit for his time and trouble. By virtue of the [owner's] architect-engineer making significant changes in the layout and construction of the new course as agreed to by the parties, (as well as some on the old nine hole course), we find that [the owner] and [the contractor] modified the contract to such an extent that it is equitable that the maximum price provision be also modified.
If we were to accept [the owner's] position and argument, the [owner] could theoretically be entitled to a golf course which could run from Connersville to Indianapolis, and at a price not to exceed the maximum stated in the contract. This is an absurd deduction, but where do we draw the line? We do not intend to state a hard and fast rule which can be applied in every case, for each case has its special circumstances, but it is clear that in this case where the [owner] has make substantial deviations of a nature which were unforeseen and unantic-pated by the [contractor]; and, also, where the magnitude of deviation does not normally arise in such contracts, then we have no choice but to strike down the maximum price provision. To hold otherwise would not only be unjust, but also unconscionable, and such a result, this court cannot countenance.
* % %* # L u
[The Owner's] next contention is that an owner is not liable for extra work that is furnished without the owner's knowledge that the contractor expects to be paid.
It seems that it would. only be reasonable to assume that the owner had knowledge of this, since he had make all of the aforesaid changes and modifications in the layout. It must have entered his mind that it may cost more than the contract maximum when completed. Id. 140 Ind.App. at 228-230, 222 N.E.2d at 426, 427.
I believe that the facts of the present case militate more towards a finding of an implied modification by conduct than the facts of the Bunzendahl case. In the present case, the $3,000.00 estimate was simply the product of a rate and the area to be dug (2,000 cubic yards at $1.50 per yard). The essence of the contract was the area of dirt to be removed. The owner, by rearranging the staked off area, doubled the amount of dirt to be removed. - In the Bunzendahl case, the parties had contracted for a variety of contracting services and agreed to a price cap, a maximum price for all the services to be provided.
In the present case, the $8,000.00 contract price was agreed upon with reference to moving 2,000 yards of dirt. By moving the stakes, Gorbett doubled the amount of dirt to be removed. The magnitude of deviation is significant. Clayeamp could not have anticipated, at the time of the original contract, that Gorbett would double the size requirement. Such a deviation does not ordinarily arise in such a contract.
Finally, as in Bunszendakl, we must assume the owner had knowledge the con*407tractor expected to be paid for the extra work. When Gorbétt asked "how are you running?," Claycamp would answer "Yes, we are running all right with the fact that the cost per yard." (R. 128-124; see a more expanded quote of the record in the majority opinion) It would appear to me, as it did to the trial judge, that Claycamp was making it clear that because more dirt was being removed than was anticipated in the contract, a larger bill was accruing. Because the cost of project was computed by the area of dirt to be removed, and the area to be removed was doubled, we should assume Gorbett anticipated he was running up a larger tab than that set by the original contract.
Gorbett's position suggests he would be entitled to stake out a pond many times larger than the original plan and expect to pay the price set by the original contract. However, as in Bunzendahl, we must draw the line. We should find that the doubling of the prospective pond dimensions obliterates that line. Under the authority of Bunzendahl, we should affirm the trial court's decision that the price provision of the contract was modified along with the area of the prospective pond dimensions. To hold otherwise would not only be unjust, but also unconscionable, and this court should not permit such a result.
Therefore, I dissent.